Title: To Thomas Jefferson from William Tatham, 14 July 1807
From: Tatham, William
To: Jefferson, Thomas


                        
                            Dr. Sir/
                            Lynnhaven, R. MouthOne o’clock - 14th. July 1807.—
                        
                        I have this moment examined the 4 British Ships—presumed to be the Triumph, Bellona, Leopard, & Melampus.
                  
                            They lay at Easy Anchor, forming a line of Blockade (for the Chesapeake) from towards Cape Henry, obliquely, towards the
                            Middle Ground—somewhat farther out than in my former Sketch.
                        They have been much on Cape Henry, (the Pleasure House crowd say) after provisions (livestock) & water: about 100. Yesterday, who chased those who approach them—as they say.
                        Yesterday, 3 negroes stole a fine fishing Boat at the Pleasure House, & went off to them. Boats have been
                            flying to & fro’, among them, very briskly all this morning, I am told at the Pleasure House. I observe Boats along
                            side, & a large launch under sail, apparently a fast sailor with 4 Square Sails of a peculiar construction. Every thing
                            seems to me to wear the features of war.
                        A Boat answering my Provision Boat, & two others answering to the description of my Whale Boat & Yawl,
                            are said to be safe in at this Inlet: I shall approach them with caution, le’st they have changed property & masters: according to my orders, the Cockswain of my Whale Boat should have met me here.
                        I shall proceed to examine them the moment this is dispatched; & shall make private & careful
                            arrangements for passing this river with safety, to & from the Troops which I shall advise Genl. Mathews to send to the
                            Cape immediately.—I shall try to fix the best means of regular patrole & Communication from hence to Cape Henry Light
                            House: from this to the Norfolk office is arranged.—
                  I have the honor to be in haste Dr. Sir Yrs.
                        
                            Wm Tatham
                     
                        
                    